Citation Nr: 0429538	
Decision Date: 11/01/04    Archive Date: 11/10/04

DOCKET NO.  95-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on 
September 29, 1995.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in March 1997 when 
it was remanded for additional development.

The issue of entitlement to service connection for PTSD will 
be addressed in the Remand portion of this document.


FINDINGS OF FACT

1.  In an April 1989 decision, the RO denied the appellant's 
attempt to re-open his claim of entitlement to service 
connection for PTSD; the appellant did not perfect an appeal.

2.  Evidence associated with the record since the April 1989 
decision is new and material and so significant that it must 
be considered along with all the evidence of record in order 
to fairly decide the merits of the claim of entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 1989 confirmed rating decision denying 
reopening of the appellant's claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  Evidence received since the April 1989 decision is new 
and material, and the appellant's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see 
Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.").

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 
(2004).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, 6 Vet. App. at 290.  The Court has held, however, 
that a claimed stressor need not be confirmed in every 
detail.  Souzzi v. Brown, 10 Vet. App. 307, 331 (1997).  The 
supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).

In a September 1984 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD.  In an October 31, 1984 letter, the RO informed the 
appellant that his claim had been denied.  In an April 1989 
confirmed rating decision, the RO denied the appellant's 
attempt to re-open his claim of entitlement to service 
connection for PTSD.  In an April 18, 1989 letter, the RO 
informed the appellant that his attempt to re-open his claim 
was denied.  The appellant did not appeal the April 1989 
confirmed rating decision.  Decisions by the RO are final 
unless appealed to the Board.  38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

The appellant now seeks to reopen his claim of entitlement to 
service connection for PTSD.  The law and regulations allow 
for reopening a claim, even if finality has attached, if new 
and material evidence has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

38 C.F.R. § 3.156(a) was amended effective August 29, 2001, 
for the purpose redefining what constitutes new and material 
evidence in order to reopen a final decision.  See 38 C.F.R. 
§ 3.156(a) (2004).  These changes are prospective, however, 
and only apply to claims filed on or after August 29, 2001.  
Therefore, these changes do not apply to the present case 
because the appellant's claim was filed on February 15, 1994.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the April 1989 final 
decision.  The evidence received after April 1989 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board has reviewed all of the additional evidence 
received herein since the April 1989 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for PTSD, and, 
therefore, the claim is reopened.  Specifically, VA 
outpatient treatment records dated in July 2002, September 
2002, and January 2003 include a diagnosis of "possible 
PTSD."  These treatment records are clearly "new" 
evidence, because they were not before the RO at the time of 
its April 1989 decision.  The Board also finds the evidence 
to be material because it relates to a specific element of 
the appellant's claim that was essential to the April 1989 
decision.  The appellant's claim of entitlement to service 
connection was denied in April 1989 because the evidence did 
not show that the appellant had been diagnosed with PTSD.  
The new evidence suggests that the appellant may have PTSD.  
The new evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Additionally, the Board notes that in June 2004 the RO 
received evidence sufficient to corroborate the appellant's 
alleged stressors of having been exposed to rocket attacks 
while stationed in Vietnam.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for PTSD has been submitted.  Thus, the Board 
reopens the claim for service connection for PTSD and will 
remand the claim for additional development noted below.


ORDER

New and material evidence having been submitted, the 
appellant's claim for entitlement to service connection for 
PTSD is reopened, and, to this extent, the appeal is granted.


REMAND

The issue of entitlement to service connection for PTSD is 
not yet ready for appellate review.

VA medical records for treatment of the appellant have not 
been obtained since January 2003.  At that time, the 
appellant was diagnosed with "possible PTSD."  It is 
unclear whether subsequent testing or treatment has been 
received or conducted to confirm or resolve the diagnosis; 
however, in December 2003 the appellant inquired as to 
whether evidence had been received from the VA psychiatrist 
who had treated the appellant.  No attempt to obtain 
additional treatment records was made.  VA records are 
considered part of the record on appeal because they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  VA medical 
records of treatment for the appellant at the VA outpatient 
clinic in Jacksonville, Florida, since January 2003 should be 
obtained.

In December 2003 the appellant has also indicated that he was 
treated at Flagler Hospital in St. Augustine, Florida, and by 
a private physician following his release from the hospital.  
These private medical records should be obtained.

Regarding the appellant's claimed PTSD, the appellant has 
reported accepted stressors including being exposed to rocket 
attacks in Bien Hoa and Pleiku, Vietnam.  The Board notes 
that the appellant received an Air Force Outstanding Unit 
Award with "V" device.  This award is relevant to whether 
the appellant "engaged in combat with the enemy."  A copy 
of the award citation or write-up should be obtained.

Additionally, the Board notes that the report of an August 
2004 VA initial evaluation for PTSD examination contains many 
curious statements.  The VA psychologist noted that the 
appellant's symptoms of PTSD included hypervigilance at night 
and some recurring thoughts and images.  "The other symptoms 
which [the appellant] endorses [were] as likely as not 
related to other factors such as depression and pain which 
complicates the clear endorsement of [PTSD] symptoms because 
of the confounding nature of his chronic dysthymia and 
chronic pain."  The psychologist concluded that the 
appellant did not meet the diagnostic criteria for PTSD under 
the DSM-IV diagnostic criteria.  The examiner's comments 
suggest that an impermissible burden of proof was placed upon 
the appellant regarding the possible diagnosis of PTSD.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding 
that when it is not possible to separate the effects of a 
service-connected condition from those of a non-service-
connected condition, all such signs and symptoms must be 
attributed to the service-connected condition); see also 38 
C.F.R. § 3.102 (2004).  If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the report should be 
returned to the examiner to substantiate the diagnosis.  See 
38 C.F.R. § 4.125 (2003).  A new examination should be 
obtained to clarify the diagnosis of the appellant's 
psychiatric disability.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied, regarding the issue of 
entitlement to service connection for 
PTSD.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain a copy 
of the citation for the appellant's Air 
Force Outstanding Unit Award with "V" 
device.  The RO should attempt to verify 
whether the appellant was assigned to the 
relevant unit at the time that the 
event(s), for which the award was made, 
transpired.  The RO should also request 
any records of mental health treatment of 
the appellant during service.  (The 
appellant has reported receiving mental 
health treatment in approximately 1968 at 
Walter Reed Hospital.)  All responses 
should be associated with the appellant's 
claims folder.

3.  The RO should obtain VA records of 
mental hygiene treatment of the appellant 
at the VA outpatient clinic in 
Jacksonville, Florida, from January 2003 
to the present.  All records maintained 
are to be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  The RO 
should associate all records and 
responses with the claims file.

4.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for a 
psychiatric disorder since June 2002.  
After securing the necessary release, the 
RO should obtain these records.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to any 
additional stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  (The RO has already 
corroborated that the appellant was 
exposed to rockets attacks in Vietnam.)  
In any event, the RO must specifically 
render a finding as to whether the 
appellant "engaged in combat with the 
enemy."

The RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record and consider the 
decision of the United States Court of 
Appeals for Veterans Claims in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) 
(holding that the supporting evidence 
need only imply that the veteran was 
personally exposed to the stressor).

6.  The RO should specify such 
stressor(s) for the record and then 
schedule the appellant for a VA initial 
PTSD examination, by a board of two 
psychiatrists, to determine whether the 
appellant has PTSD or any other 
psychiatric disorder based on such 
stressor(s).  The claims folder, 
including the reports of VA outpatient 
treatment in June 2002, July 2002, 
September 2002, and January 2003; the 
report of an August 1984 VA examination; 
and the report of an August 2004 VA 
initial PTSD examination, should be 
provided to the examiners for review.  
The examination report should reflect 
review of pertinent material in the 
claims folder.  All indicated tests and 
studies (to include psychological 
testing, as appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiners should express an opinion 
as to whether it is "more likely than 
not" (likelihood greater than 50%), "at 
least as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the appellant has PTSD 
or any other psychiatric disorder that is 
based upon specified in-service 
stressors.  A complete rationale should 
be provided for any opinion or 
conclusion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

When it is not possible to separate the 
effects of a service-connected condition 
from those of a non-service-connected 
condition, all such signs and symptoms 
must be attributed to the service-
connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102 (2004).

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



